DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-6 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petruzzelli (US 2017/0364065)
As to claim 1, Petruzzelli discloses in unmanned aerial vehicle transponder systems with integrated disablement having claimed:
a.	troubleshooting method comprising: receiving, by a target aircraft, a locking instruction instructing to lock the target aircraft; and locking the target aircraft by the target aircraft according to the locking instruction read on ¶ 0003, (the UAV may deactivate, in response to the disablement instruction message, control of the UAV from a remote pilot system. The UAV may execute a UAV disablement procedure. A local UAV identifier database of the ground-based interrogation system may be accessed that defines airspace definitions).  
As to claim 2, Petruzzelli further discloses:
a.	wherein locking the target aircraft according to the locking instruction comprises: locking one or more of a flight control circuit, a gimbal, a motor, a camera, a positioning device, a power assembly, and an electronic speed governor of the target aircraft according to the locking instruction read on ¶ 0056, (The disablement message may specify a type of disablement to be performed by the UAV, such as a gradual decrease of power, a flight path retrace, or some other form of disablement of the UAV that removes at least some flight control from the pilot of the UAV. The UAV may enforce the form of disablement received in the disablement message. The UAV may be manufactured and/or programmed such that the disablement message cannot be ignored and must be enforced).  
As to claim 3, Petruzzelli further discloses:
a.	wherein the locking instruction comprises identification information identifying a to-be- locked aircraft; the method further comprising: determining that the target aircraft is the to-be-locked aircraft according to the identification information read on ¶ 0044-0046, (in response to receiving the identifier request message, the UAV may receive and process the message. The UAV may then, in response, transmit an identifier of the UAV. This identifier may be unique to the UAV as compared to identifiers assigned to other UAVs (e.g., globally or within a particular jurisdiction, such as the United States). The identifier stored by the UAV may be read-only and not permitted to be modified by an owner or operator of the UAV. Also, at block 420, this identifier may be received via a ground-based receiver or transceiver system and received by the management system.  At block 430, the location (e.g., latitude and longitude, or other form of coordinates), altitude, and/or heading of the UAV may be determined. The determination of the location, altitude, and/or heading may be based on the UAV including location information in the identifier message transmitted to the management system at block 420 or as part of a separate message. This location information may be determined using a GNSS receiver located on-board the UAV. In other embodiments, the location, altitude, and/or heading of the UAV may be determined using a radar system of the management system.  At block 440, one or more databases may be accessed to determine whether the UAV has one or more exemptions to fly in airspaces defined as restricted. This may involve accessing one or more local access UAV databases and/or one or more restricted access UAV databases. Based on accessing such databases, the management system may determine if the UAV has an exemption to fly within one or more restricted airspaces that are under the control of the management system).
  As to claim 4, Petruzzelli further discloses:
a.	wherein receiving the locking instruction comprises receiving the locking instruction from a server read on ¶ 0016, (ground-based UAV interrogation and airspace management system 120 may include multiple components, including: UAV interrogator 121, restricted airspace map module 122, and local access UAV database 123. Ground-based UAV interrogation and airspace management system 120 may include one or more computers or computer server systems. In some embodiments, ground-based UAV interrogation and airspace management system 120 may be local to transceiver 110; in other embodiments, ground-based UAV interrogation and airspace management system 120 may communicate using a network with transceiver 110, thus allowing management system 120 to be remotely located (e.g., “in the cloud”). UAV interrogator 121 may be configured to cause transceiver 110 to request an identifier from all UAVs within communication range of wireless transceiver 110).  
As to claim 5, Petruzzelli further discloses:
a.	wherein receiving the locking instruction comprises receiving the locking instruction from a control device read on ¶ 0002, (an airspace management system may transmit an identifier request message to the UAV via a wireless transmitter of a ground-based interrogation system. The UAV may be piloted using a remote pilot system distinct from the ground-based interrogation system. The airspace management system may receive, in response to the identifier request message, a response message using a wireless receiver, the response message comprising a UAV identifier, wherein the UAV identifier distinguishes the UAV from other UAVs.  The airspace management system may access one or more UAV identifier database systems that relate UAV identifiers with airspace definitions.  The airspace management system may retrieve from the one or more UAV identifier database systems an airspace definition corresponding to the UAV identifier.  The airspace management system may determine that the UAV is to be disabled based on: a location of the UAV, a restricted airspace definition, and the airspace definition corresponding to the UAV identifier. The airspace management system may transmit a disablement instruction message to the UAV via the wireless transmitter based on determining that the UAV is to be disabled based on the location of the UAV and the airspace definition corresponding to the UAV identifier).  
 As to claim 6, Petruzzelli further discloses:
a.	wherein the locking instruction is encrypted; the method further comprising, before locking the target aircraft: decrypting the locking instruction read on ¶ 0003, (The airspace management system may retrieve from the global restricted-access UAV database an encryption key specific to the UAV identifier. The disablement instruction message transmitted to the UAV is encrypted using the encryption key specific to the UAV identifier retrieved from the global restricted-access UAV database).  
As to claim 17, the claim is interpreted and rejected as to claim 1.
As to claim 18, the claim is interpreted and rejected as to claim 2.
As to claim 19, the claim is interpreted and rejected as to claim 3.
As to claim 20, the claim is interpreted and rejected as to claim 4.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli in view of Shang (CN 105513217)
As to claim 7, Petruzzelli does not explicitly recite receiving an unlocking instruction instructing to unlock the target aircraft; and unlocking the target aircraft according to the unlocking instruction.  
However, Shang cures this deficiency by teaching that it may be beneficial to receive an unlocking instruction instructing to unlock the target aircraft; and unlocking the target aircraft according to the unlocking instruction read on Page 2, Para. 2, (a method based on unmanned control system of express, the unmanned aerial vehicle controlled by the control platform, the unmanned aerial vehicle is equipped with an electric control lock for express goods on the unmanned aerial vehicle, the electric control lock is connected with a unlocking part; said unlocking part providing an information input component, said express control system comprises a vehicle system and a control system; the unmanned aerial system comprises an unlocking module used for courier pickup code obtained in advance of the information input by the user input component when detecting).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the flight display of unmanned aerial vehicle of Zhong into Petruzzelli in order to provide an information input part which is used for the user to input the pre-obtained express extraction code to unlock the electric control lock receiving control station, comprising: a control unit for, when the processing express requirement information, extracting the mail address information in the express requirement information; wireless remote control unit which is connected with the control part for the unmanned aerial vehicle is loaded with express goods corresponding to the express demand information, controls the unmanned express delivery according to the addressee address information.
As to claim 8. Shang further teaches:
a.	wherein the unlocking instruction comprises identification information identifying a to- be-unlocked aircraft; the method further comprising, before unlocking the target aircraft: determining that the target aircraft is the to-be-unlocked aircraft according corresponding to the identification information read on Page 2, Para. 2, ( the electric control lock is connected with an unlocking part; said unlocking part providing an information input component, said express control system comprises a vehicle system and a control system; the unmanned aerial system comprises an unlocking module used for courier pickup code obtained in advance of the information input by the user input component when detecting. the electric control lock is unlocked for the user receiving the console system comprises a delivery address extracting module for, when the processing express requirement information, extracting the mail address information in the express requirement information; the wireless remote control module; for the unmanned aerial vehicle loading corresponding to the express requirement information of express goods, according to the addressee address information controls the unmanned aerial vehicle for express delivery, the console system comprising: extracting code generating module is further used for when processing the express requirement information generated corresponding to the courier pickup code; the unmanned aerial system device information extracting module, for from the express demand information obtaining and sending the express requirement information of the user identification information of the device, and a sending module for sending the courier pickup code sent to the user equipment corresponding to the identification information).  
As to claim 9. Shang further teaches:
a.	wherein the identification includes a serial number read on Page 5, Para. 3, (Because the user equipment when transmitting information to the server, the identification information of itself (e.g., MAC address, IP address or network ID allocated in advance, etc.) placed in the express demand information to account for the express demand information belongs. Thus, the control component 21, also can be used when processing the express requirement information generated corresponding to express the extracted code and from the express demand information obtaining and sending the express requirement information of the user device identification information (such as MAC address. IP address or network ID allocated in advance, etc.), the console 2 further may include a first wireless communication component (e.g., a GPRS module, a WiFi module, or a Bluetooth module, etc.) connecting the controlling device 21 for the courier pickup code sent to the user equipment corresponding to the identification information for the user for unlocking the inbox).  
As to claim 10. Shang further teaches:
a.	wherein receiving the unlocking instruction comprises receiving the unlocking instruction from a server Page 5, Para. 3, (Because the user equipment when transmitting information to the server, the identification information of itself (e.g., MAC address, IP address or network ID allocated in advance, etc.) placed in the express demand information to account for the express demand information belongs. Thus, the control component 21, also can be used when processing the express requirement information generated corresponding to express the extracted code and from the express demand information obtaining and sending the express requirement information of the user device identification information (such as MAC address. IP address or network ID allocated in advance, etc.), the console 2 further may include a first wireless communication component (e.g., a GPRS module, a WiFi module, or a Bluetooth module, etc.) connecting the controlling device 21 for the courier pickup code sent to the user equipment corresponding to the identification information for the user for unlocking the inbox).  
  As to claim 11. Shang further teaches:
a.	wherein receiving the unlocking instruction comprises receiving the unlocking instruction from a control device read on Page 5, Para. 5, (the wireless remote control unit 22, which is connected to the control component 21 for loading with the unmanned aerial vehicle 1 corresponding to the express requirement information of express goods, according to the addressee address information controls the unmanned aerial vehicle 1 for express delivery.
In one embodiment of the invention, the wireless remote control unit 22 can be controlled by controlling signal of special wave band to remote control, the UAV 1 may reference the current UAV 1 remote control technology, as described herein, in this embodiment, is to be noted that, on the one hand, 2. The inbox address information control table express delivery remote control unmanned aerial vehicle 1, the UAV 1 can provided with geographic location information for the UAV 1 to send out GPS unit, the control table 2 with the corresponding receiving UAV 1 geographical position signal of the GPS navigation system. and performing the route navigation until the receiving address information corresponding to the destination, preferably is the unmanned aerial vehicle 1, route data of the UAV 1 navigation can also be sent to the user equipment by the control station 2 or 1 through the network (by such manner route on the electronic map display) to inform UAV 1 traveling condition)
As to claim 12, Petruzzelli discloses transmitting and receiving instructions using encryption method and decrypting the instruction is obvious and expected in the art.  Petruzzelli discloses in ¶ 0003, (The airspace management system may retrieve from the global restricted-access UAV database an encryption key specific to the UAV identifier. The disablement instruction message transmitted to the UAV is encrypted using the encryption key specific to the UAV identifier retrieved from the global restricted-access UAV database).  
As to claim 13, Petruzzelli further discloses:
a.	detecting whether a flight status of the target aircraft is normal; and transmitting a locking request to at least one of a control device or a server in response to the flight status being abnormal; wherein the locking instruction is transmitted by the at least one of the control device or the server according to the locking request read on Claim 10, (disabling an unmanned aerial vehicle (UAV), the method comprising: transmitting, by an airspace management system, an identifier request message to the UAV via a wireless transmitter of a ground-based interrogation system, wherein: the ground-based interrogation system is distinct and separate from a pilot control system that is used to control flight of the UAV from a remote location, the pilot control system not being in communication with the ground-based interrogation system).
  	As to claim 14, Petruzzelli further discloses:
a.	after receiving the locking instruction: acquiring, through a positioning device, information of a position of the target aircraft; and transmitting the information of the position to a control device via a wireless link between the target aircraft and the control device read on ¶ 0045, (At block 430, the location (e.g., latitude and longitude, or other form of coordinates), altitude, and/or heading of the UAV may be determined. The determination of the location, altitude, and/or heading may be based on the UAV including location information in the identifier message transmitted to the management system at block 420 or as part of a separate message. This location information may be determined using a GNSS receiver located on-board the UAV. In other embodiments, the location, altitude, and/or heading of the UAV may be determined using a radar system of the management system).  
As to claim 15, Petruzzelli further discloses:
a.	wherein the target aircraft is configured to communicate with a remote controller, a smart wearable device, or a mobile communication device via the wireless link read on ¶ 0002, (an unmanned aerial vehicle (UAV) are presented. An airspace management system may transmit an identifier request message to the UAV via a wireless transmitter of a ground-based interrogation system).  
7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli in view of Li (CN 109687344 A)
As to claim 16, Petruzzelli does not explicitly disclose performing at least one of sounding an alarm or setting off a warning light.
 However, Li cures this deficiency by teaching that it may be beneficial after receiving the locking instruction: performing at least one of sounding an alarm or setting off a warning light read on Page 5, Para. 2, (the unmanned aerial vehicle removing system further comprises a self-checking device 6 and alarm module 7, self-checking device 6 at least comprises a flight control module, a battery voltage, a motor and a remote control signal, when the flight control module, a battery voltage. a motor and a remote control signal in any component failure, the alarm module 7 can be the ground control station 2 to sound (light) alarm prompt, and the system is locked, not flying, it should be noted that, wherein the alarm prompting comprises position information of the failure so as to quickly find out the fault position).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the flight display of unmanned aerial vehicle of Zhong into Petruzzelli in order to provide a motor and a remote control signal, when the flight control module, any element of battery voltage, a motor and a remote control signal due to a fault in the alarm module of the ground control station carries out sound (light) alarm indication, and locked.
Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
9.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689